 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5
     Attorneys for Plaintiff
 6   GEORGE AVALOS

 7   RACHELLE TAYLOR GOLDEN 295385
     Rachelle@GoldenADADefense.com
 8   GOLDEN LAW A.P.C.
 9   1100 W. Shaw Avenue, Suite 132
     Fresno, California 93711
10   Telephone: (559) 878-3521

11   Attorneys for Defendant:
     HPC BLACKSTONE INVESTORS, LP
12
13                                  UNITED STATES DISTRICT COURT
14                                  EASTERN DISTRICT OF CALIFORNIA
15
16                                                Case No.: 1:20-cv-01385-DAD-SKO
      GEORGE AVALOS, an individual,
17                                                   Hon. Dale A. Drozd
18                     Plaintiff,
                                                     JOINT STIPULATION TO FILE SECOND
19    v.                                             AMENDED COMPLAINT AND ORDER

20                                                   (Doc. 52)
21    HPC BLACKSTONE INVESTORS, LP,
      California limited partnership; and DOES
22    1-10, inclusive,
                       Defendants.
23
24
25
26
27
28
                JOINT STIPULATION TO FILE SECOND AMENDED COMPLAINT
 1
 2          TO THE COURT AND ALL PARTIES:

 3                  It is hereby stipulated that Plaintiff GEORGE AVALOS (“Plaintiff”) and HPC

 4   BLACKSTONE INVESTORS, LP (“Defendant”) agree, pursuant to Fed. R. Civ. Proc. 15(a)(2)

 5   to amend the complaint.

 6           “The court should freely give leave when justice so requires.” The Ninth Circuit requires

 7   that this policy favoring amendment be applied with “extreme liberality.” Morongo Band of

 8   Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990).

 9          The proposed Second Amended Complaint more clearly describes the locations of the

10   subject property and the alleged barriers to access at paragraphs 2, 11, and 12 of the Second

11   Amended Complaint.

12          The Parties hereby stipulate and agree pursuant, by and through their undersigned counsel,

13   that the Court may enter an Order:

14          Granting Plaintiff leave to amend to file his Second Amended Complaint, which is

15   attached as Exhibit A.

16
                                           Respectfully submitted,
17
18
     DATED: June 17, 2021                         MANNING LAW
19
                                                  By_ /s/ Joseph R. Manning, Jr.________
20                                                       JOSEPH R. MANNING, JR.
                                                         Attorney for Plaintiff,
21                                                       GEROGE AVALOS
22
23   DATED: June 17, 2021                         GOLDEN LAW A.P.C.
24                                                By_ /s/ Rachelle Taylor Golden__________
                                                         RACHELLE TAYLOR GOLDEN
25
                                                         Attorney for Defendant,
26                                                       HPC BLACKSTONE INVESTORS, LP

27
28


                                          1
                JOINT STIPULATION TO FILE SECOND AMENDED COMPLAINT
 1
 2                                           ATTESTATION

 3          Concurrence in the filing of this document has been obtained from each of the invididual(s)

 4   whose electronic signature is attributed above.

 5
 6   DATED: June 17, 2021                         By: /s/ Joseph R. Manning, Jr.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          2
                JOINT STIPULATION TO FILE SECOND AMENDED COMPLAINT
 1
 2                                              ORDER

 3            Pursuant to the parties’ above stipulation (Doc. 52), and for good cause shown, IT IS

 4   HEREBY ORDERED that Plaintiff is granted leave to file a second amended complaint within

 5   seven (7) days of this order.

 6
     IT IS SO ORDERED.
 7
 8   Dated:     June 21, 2021                                  /s/   Sheila K. Oberto          .
                                                     UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           3
                 JOINT STIPULATION TO FILE SECOND AMENDED COMPLAINT
